Grant, J.
The relator obtained the arrest of one Reuben E. Van Houten on a capias ad respondendum. The court, on the motion of Van Houten’s attorneys, quashed the writ and proceedings thereunder, and discharged the defendant. The relator, plaintiff in the suit, applies to this court for the writ of mandamus to review this judgment of the court and compel it to be set aside.
Is mandamus the proper remedy ? It is a rule of almost universal application that this writ will not be entertained when there is another complete and adequate remedy. The judgment or order in this case is final. It has disposed of the plaintiff’s case as effectually as though there had been a trial and judgment. He clearly has a remedy by writ of error. Sheridan v. Briggs, 53 Mich. 569 (19 N. W. 189); Paulus v. Grobben, 104 Mich. 42 (62 N. W. 160); Shaw v. Ashford, 110 Mich. 534 (68 N. W. 281); De Long v. Briggs, 47 Mich. 625 (11 N. W. 412); Brown v. Kelley, 20 Mich. 27; Marble v. Curran, 63 Mich. 283 (29 N. W. 725).
*275In Dages v. Sanilac Circuit Judge, 122 Mich. 490 (81 N. W. 355), the circuit court entered an order quashing a writ of replevin with costs,' and the plaintiff sought to review the case in this court by mandamus. It was held that the order was final, and was reviewable upon writ of error, citing several authorities, and the writ was denied.
It is true that we have recently entertained applications of this character, but evidently the question of remedy was.not raised. In principle we see no difference between this and Dages v. Sanilac Circuit Judge, and the other cases cited.
It follows that the writ must be denied.
The other Justices concurred.